Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION

Claims Rejections
           The rejection under 35 USC 112 (b) is withdrawn in view of the amendments to the claims .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 18 are rejected under 35 USC 102 (a((2) as being anticipated by Lin et al (US 9,548,774).
Regarding claim 14, Lin et al disclose the circuit as shown on Figures 2B-4 comprising:

•• a clock waveform generator (210) configured to generate a plurality of clock pulses, each of the clock pulses having a fractional duty cycle; and
-a bandstop filter circuit (220) connected between the bandstop filter input and the bandstop filter output, the bandstop filter circuit including N capacitors (C.1-C4) arranged in parallel and a plurality of switches (SW1-SW16), each of the switches arranged in series with a respective one of the capacitors, each of the switches configured to be controlled by one of the clock pulses, wherein N is an odd integer and wherein at least two of the clock pulses overlap for a portion of the duty cycle, see clocks (CNTLLCLNT4) on Figure 3 and the paragraph 30.
Regarding claim 18, wherein at least two of the switches (S W1, SW2) are configured to be controlled by different ones of the clock pulses.


Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 10, 12, 13, 16-17 and 20 are rejected under 35 USC 103 (b) as being unpatentable over by Lin et al (US 9,548,774) in view of Morris, III (US 2011/0175687) and further in view of Koh et al (US 7,395,286).
Regarding claim 1, Lin et al disclose the circuit as shown on Figures 2B-5 comprising:
- a bandstop filter input and a bandstop filter output:
-a clock waveform generator (210) configured to generate a plurality of clock pulses (211, Figure 3), and
■a bandstop filter circuit (220) connected between the bandstop filter input and the bandstop filter output, the bandstop filter circuit including at least three capacitors (C1-C4) arranged in parallel and a plurality of switches arranged in pairs (SW1-SW16), each pair of switches arranged in series with a respective one of the at least three capacitors, each of the switches configured to be controlled by one of the clock pulses.
Regarding claim 5, wherein each pair of the switches is configured to be controlled by different ones of the clock pulses.
Lin et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-each of the clock pulses having a 1/3 duty cycle as called for in claims 1 and 10.
However, a skilled artisan realizes that Lin et al suggest on the paragraph 30 that the duty cycle of the clocks (211) is selectable equal to 1/N.100 %. Thus, selecting the optimum N=3 for providing an output frequency response, see the paragraph 32, is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Lin et al is to be used. It would have been obvious before the effective filing date of 
Regarding claims 7, 9 and 20, employing the MOSFET transistors such as N3V1QS and PMOS to provide a switching function is well known in the art since the MOSFET transistor a semiconductor transistor which is easily implemented on a chip and consume low power. Thus, employ the NMGS transistor to perform switching function in the modified circuit of Lin et al for the purpose of easily being implemented on a chip and for consuming low power would have been obvious at the time of the invention.
Regarding claims 3, 13 and 16, lacking of showing any criticality, selecting the optimum exactly three capacitors of the modified circuit of Lin et al as claimed for providing a desired frequency response is considered to be matter of a design expedient for an engineer that would have obvious at the time of the invention.
Regarding claim 4, 1.2 and 17, lacking of showing any criticality, selecting the optimum, alt least two of the clock pulses overlap for x/gth of the duty cycle by selecting the optimum flip flop of the modified circuit of Lin et al as claimed is considered to be matter of a design expedient for an engineer that would have obvious at the time of the invention.

Claims 2, 11 and 15 are rejected under 35 USC 103 (b) as being unpatentable over by Lin et al (US 9,548,774) in view of Morris, III (US 2011/0175687) and further in view of Koh et al (US 7,395,286).
Lin et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:

Nevertheless, Koh et al suggest the clock generator as shown on Figures 2-3 comprising a divider (three flip flops 310-303) and the shift register (112) having five flip flops (306-310) for generating non-ovelapping N-phase of divide-by-N clock with precise 1/N duty cycle, see the
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the clock generator as suggested by Koh et al in the filter circuit of Lin et al for the purpose of generating non-ovelapping N-phase of divide-by-N clock with precise 1/N duty cycle. Also, a skilled artisan realizes that the duty cycle and the number N of output clock signals of Koh et al are determined by the number of flip flops (301-303 and 306-310) to be used. Thus, selecting the optimum number of the flip flops for providing optimum output clocks is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Lin et al is to be used that would have been obvious at the time of the invention.

Claims 6, 8 and 19 are rejected under 35 USC 103 (b) as being unpatentable over by Lin et al (US 9,548,774) in view of Morris, III (US 2011/0175687).

-further compri sing a bridged T-eoil circuit arranged between the bandstop filter input and the bandstop filter output, the bridged T-eoil circuit including at least two inductors in parallel with at least one bridge capacitor as called for in claims 6, 8 and 19.
Morris, III suggests the matching circuit comprising the capacitor (110) coupled in parallel to the inductors (104, 114) for providing a matching circuit with improving the high-frequency performance.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the matching circuit as suggested by Morris, III
in the filter circuit of Lin et al for the purpose of providing a matching circuit for the filter with improving the high-frequency performance.

Response to Applicant’s Arguments
Applicant argues that Lin fails to disclose that N is an odd integer, that the number of clock waveforms required is different than N, and that the clock waveforms overlap. Lin describes an N-path filter which includes N capacitors connected in series with a plurality of switches and that N clock waveforms are used to control the switches. In general, 2N partially-overlapping with 1/N duty cycle clock waveforms are required when N is an odd integer. Lin fails to disclose that N should be even or odd integers, much less a range of possible values for N. Lin discloses that the number of clock waveforms should be N and that each clock waveform should have a duty cycle of 1/N. Col. 6, lines 29-32 of Lin states: “In some embodiments, each individual control signal may have a duty cycle of (1/N* 100) percent. Thus, 
 The paragraph 30 of Lin et al clearly discloses that  the control signal CNTL on Figure 3 “may not overlapped” and  may have the duty cycle of  (1/N*100).  Lin et al selected N equal to 4 in his circuit because the filter circuit comprising 4 capacitors (C1-C4) but does not prohibit the selections of the value N equal to N. Thus, Lin et al clearly suggest that the control signals CNTL may be “the overlapped signals” and the optimum value  (N) can be is selected to N=3 if the filter circuit comprises 3 capacitors. Thus, this selection is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Lin et al is to be used that would have been obvious at the time of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842